Citation Nr: 1516640	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-11 524	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional VA educational assistance benefits beyond forty-eight months.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 RO determination.  

The Board has reviewed the Veteran's physical education folder and also evidence available in her VA electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

Review of the Veteran's education folder shows that since her discharge from service, she has obtained an Associate's degree in Nursing and a Bachelor's degree in Nursing Science.  

In August 2010, the Veteran submitted an application for VA assistance in obtaining a Master's Degree in Nursing under the auspices of Chapter 30, the Montgomery GI Bill.  The VA approved this application and she began taking classes.  

In April 2012, VA notified the Veteran that she had a remaining entitlement of ten months and twenty-seven days if she used this entitlement before her delimiting date of June 1, 2015.  However, in May 2012, the VA notified her that as of February 15, 2012, she had received VA education benefits for the maximum number of authorized months.  Because she had actually been paid through April 2012, an overpayment was created, and VA requested that the Veteran pay back approximately two months of education benefits.  In August 2012, payment of this declared debt was waived, so no issue involving the debt remains.  

The veteran contends that she needs the Master's degree to allow her to move into a job that she can perform without aggravating her service-connected disabilities involving her cervical spine and dishydratic eczema of the hands.  She contends that the lifting required in her current nursing position aggravates her cervical spine disability and that active nursing requires frequent washing of her hands, to the point where her current position is made more difficult because of her service-connected disabilities.  In other words, she asserts that she is in need of rehabilitation because of an employment handicap imposed upon her by her service-connected disabilities.  

The Veteran is in receipt of service connection for residuals of C5-C6 fusion with a bone graft, including degenerative changes, rated as 10 percent disabling; irritable bowel syndrome, rated as 10 percent disabling; stable hypothyroidism with a left thyroid lobectomy, rated as 10 percent disabling; temporomandibular joint derangement, rated as 10 percent disabling; bilateral pigmentary dispersion syndrome, rated as noncompensably disabling; scar residuals of benign mole removal, rated as noncompensably disabling; and dishydratic eczema of both hands, rated as noncompensably disabling.  The combined disability rating is 30 percent.

According to the RO, the Veteran has already received thirty-four months and twenty-nine days of vocational rehabilitation education assistance, and has received thirteen months and one day of Chapter 30 education assistance, for a total of forty-eight months of combined education benefits.  

The law expressly provides that the aggregate period for which any person may receive VA education benefits under two or more listed programs, including the programs defined in Chapter 30 and Chapter 31, may not exceed forty-eight months.  However, there is a defined and limited exception to this forty-eight month maximum for individuals enrolled in vocational rehabilitation.  If VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of the Veteran's rehabilitation program.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020. 

Because the RO simply applied the forty-eight month limit and apparently did not consider whether the exception involving vocational rehabilitation benefits might apply to the Veteran, a remand is warranted to allow for such consideration.  The Board observes that this will require the education service to closely coordinate with the vocational rehabilitation service to render a complete and informed determination as to the Veteran's claim.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Chapter 31 vocational rehabilitation folder and associate it with her education folder.  

2.  The education service must refer the question of whether additional months of benefits under Chapter 31 are necessary to accomplish the purpose of the Veteran's rehabilitation program to the vocational rehabilitation specialists who normally make such determinations.  Any evidentiary development deemed necessary or helpful by the rehabilitation experts must be accomplished in connection with determination whether additional benefits are necessary to accomplish the purpose of the Veteran's rehabilitation program.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative, should she choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


